In the Supreme Court of Georgia



                                    Decided: December 14, 2021


                  S21A1188. BATES v. THE STATE.


      LAGRUA, Justice.

      Appellant Larry Bates was convicted of malice murder and

other crimes in connection with the shooting death of his neighbor,

Paul Wilson, and Wilson’s dog. On appeal, Appellant raises four

enumerations of error alleging ineffective assistance of counsel: (1)

trial counsel pursued meritless defenses; (2) trial counsel failed to

file the necessary pre-trial notice to pursue a mental illness defense;

(3) trial counsel failed to properly subpoena an expert witness; and

(4) trial counsel failed to object to and rebut the State’s expert

witness. 1 Seeing no reversible error, we affirm.


      1 The shooting occurred on July 2, 2017. In August 2017, a Barrow
County grand jury indicted Appellant for malice murder, felony murder,
aggravated assault, aggravated cruelty to animals, and two counts of
possession of a firearm during the commission of a felony. In August 2019, a
jury found Appellant guilty on all counts. The trial court sentenced Appellant
                                      1
      1. The evidence presented at trial showed that Appellant

moved into his girlfriend’s home in 2016. A year later, Appellant

began accusing his across-the-street neighbors, Paul and Beth

Wilson, of allowing their dogs, Scooter and Maggie, to urinate and

defecate on his lawn. In May 2017, Appellant made numerous calls

to 911 and code enforcement authorities regarding the Wilsons’ dogs

and also to report “harassment” from the Wilsons in the form of

staring and gesturing at Appellant. Officers responding to the 911

and code enforcement calls found no evidence of defecation by the

dogs, and the Wilsons denied harassing Appellant and allowing

their dogs to urinate or defecate on Appellant’s lawn. On May 29, in

the presence of a responding officer and another neighbor, Appellant



to serve life in prison for the malice murder count, five years in prison to run
consecutive for the aggravated cruelty to animals count, and five years to run
consecutive on one count of possession of a firearm during the commission of a
felony. The felony murder count was vacated by operation of law. See Malcolm
v. State, 263 Ga. 369, 372 (5) (434 SE2d 479) (1993). The remaining counts
were merged for sentencing purposes. Appellant filed a timely motion for new
trial on September 13, 2019, which was amended on September 14 and October
26, 2020. On February 22, 2021, the trial court held an evidentiary hearing on
the motion for new trial. On April 13, 2021, the trial court denied the motion
for new trial. Appellant filed a timely notice of appeal to this Court, and the
case was docketed to this Court’s August 2021 term and submitted for a
decision on the briefs.
                                       2
and Wilson shook hands and agreed to let “bygones be bygones.”

     A month later, Wilson arrived home from work and took the

dogs out for their nightly walk. Appellant saw Wilson and his dogs

outside Appellant’s home. Shortly thereafter, Appellant called 911

and requested an officer to respond to his address because he was

“fixing to shoot this son of a b**ch” for “letting his dog piss in

[unintelligible] yard.” While on the phone with the 911 operator,

Appellant fired numerous shots at Wilson, killing both him and

Scooter.

     Appellant remained on the phone with the 911 operator until

officers responded to his home. As seen on the responding officer’s

bodycam video, the officer handcuffed Appellant in his driveway,

and while the officer called EMS, Appellant said, “you’re gonna get

EMS, and if he dies, he dies, he f**king – he let his dog pee out here

and he told me ‘haha whatever.’” Appellant further stated, “I shot

him, I shot him, I shot him.”

     EMS determined Wilson was deceased, and the medical

examiner determined that Wilson’s cause of death was internal

                                  3
injuries from gunshot wounds to the head and torso. The medical

examiner also determined that Scooter’s cause of death was internal

injuries from a gunshot wound to the torso.2

      Following Appellant’s arrest, he agreed to waive his Miranda 3

rights and gave a statement to the police. During his interview,

Appellant stated he was standing outside his home looking at the

stars, and Wilson walked by with his dogs. When the dogs reached

Appellant’s yard, they began urinating. Appellant verbally

confronted Wilson. Words were exchanged, and Appellant turned

around to go back into his home. Wilson then said, “that’s what I

thought, that’s what I thought, motherf**ker.” Appellant then went

inside his home, grabbed his gun, and “went down there and

confronted [Wilson],” but Wilson had “walked down the road . . . in

front of the neighbor’s house.” When Appellant reached him, Wilson

“bowed his chest” and “start[ed] coming at him,” and then Appellant

shot Wilson.


      2 The medical examiner testified that he is not a trained veterinarian but
that he performed a very limited autopsy on the dog for bullet retrieval.
      3 Miranda v. Arizona, 384 U.S. 436 (86 SCt 1602, 16 LE2d 694) (1966).

                                       4
      Prior to trial, Appellant was evaluated by three psychologists

to determine whether he was insane at the time of the shooting,

whether his “will was overwhelmed by delusions associated with

[post-traumatic stress disorder (“PTSD”)] to the extent he suffered

with delusional compulsion at the time of the alleged offense,”4 and

whether he was presently competent to stand trial. The

psychologists determined that Appellant was not insane at the time

of the shooting, that he was not suffering from delusional

compulsion at the time of the shooting, and that he was presently

competent to stand trial.

      At trial, Appellant was represented by two attorneys, Jeffrey

Sliz and Robert Greenwald. On the morning of trial, trial counsel

and the State entered into a stipulation regarding evidence of

Appellant’s PTSD diagnosis. The first stipulation was that,

pursuant to Collins v. State, 306 Ga. 464, 466 (2) (831 SE2d 765)

(2019), and Virger v. State, 305 Ga. 281, 297 (9) (824 SE2d 346)


      4 As explained further below, the evidence at trial showed that Appellant
was a combat veteran who was diagnosed with PTSD approximately 10 years
prior to the shooting.
                                      5
(2019), Appellant’s PTSD diagnosis and all related testimony were

inadmissible to negate intent or diminish mens rea. The second

stipulation was that some testimony regarding Appellant’s PTSD

diagnosis was admissible. Specifically, the parties agreed that Dr.

Iana Dzagnidze could testify regarding Appellant’s PTSD treatment

at the United States Department of Veterans Affairs (“VA”) medical

center and that Appellant’s VA medical records were admissible as

business records, so long as they were relevant. Additionally, the

parties stipulated that the three psychologists who evaluated

Appellant prior to trial could testify regarding their assessments of

Appellant, their interpretations and observations of his mental

status, and their reports.

     During the State’s case-in-chief, Appellant’s counsel cross-

examined    several   witnesses   regarding    their   knowledge    of

Appellant’s PTSD diagnosis. Specifically, counsel elicited testimony

from the following people: (1) Appellant’s girlfriend, who testified

that Appellant suffered from PTSD, that he was receiving treatment

for it, that she occasionally drove him to his appointments at the VA,

                                  6
and that he was prescribed medication for his symptoms; (2)

Wilson’s wife, who testified that she “could have” made the

statement to an officer investigating the shooting that Appellant

“had PTSD and was crazy”; and (3) a neighbor of Appellant, who

testified that he and Appellant had discussed Appellant’s PTSD. On

direct examination, the prosecutor questioned two officers about

whether they had a conversation with Wilson’s wife regarding

Appellant’s PTSD at the Wilsons’ house after the shooting. One

officer did not remember any such conversation. The other officer

testified that a conversation did occur, and he told Wilson’s wife that

he “ha[d] known some people with PTSD and this wasn’t indicative

of how they would act.” Appellant’s counsel cross-examined this

officer regarding this testimony and elicited an admission from the

officer that his opinion was based on knowing just one person with

PTSD.

     After the State rested, the defense presented the testimony of

Louis Rosen. Rosen and Appellant served in the United States Army

together and were twice deployed to Iraq. Rosen explained there are

                                  7
no shifts during deployment – “[i]t’s always go, go, go business in

Iraq. So you may be out on a mission for 36 hours, get back, and then

36 minutes later have to go back out.” He described this as extremely

stressful. Rosen also testified that Appellant was injured during his

second deployment and that afterwards, Appellant’s “ability to be

the one of reason on a constant basis was not the same.” Rosen

testified that Appellant “used to take it upon himself to calm us

down. To be like our common grace. And he just was not able to

really take that role as much anymore because of the stress that he

was enduring.” After Appellant’s and Rosen’s military discharge in

2008, they remained in contact, and Rosen testified that Appellant

had received counseling from the VA, but not often enough.

     After Rosen’s testimony, Appellant’s counsel read stipulated

portions of Appellant’s VA medical records to the jury. These

portions included the following: Appellant was first diagnosed with

PTSD in 2008 prior to his discharge from the Army. After discharge,

Appellant scheduled an appointment for a mental health

consultation, but canceled it. A year later, Appellant was referred to

                                  8
a neuropsychologist. Two years later, in 2011, Appellant had a

psychiatric consultation with Dr. Dzagnidze during which he was

identified as suffering from “psychosocial stress.”5 Appellant met the

criteria for intensive outpatient treatment, but declined weekly

appointments, preferring to focus on medication management. In

2014, Appellant met with Dr. Dzagnidze and described symptoms of

depression and anxiety. A year later, in 2015, Appellant began

seeing Dr. Dzagnidze on a more regular basis. During one

appointment, Dr. Dzagnidze discontinued one of Appellant’s

prescribed medications due to self-described adverse side effects. A

few months later, Dr. Dzagnidze changed Appellant’s diagnosis from

PTSD to chronic PTSD. Approximately six months later, in mid-

2016, Dr. Dzagnidze noted Appellant’s “difficult[ies] getting along

with people.” A couple months later, Dr. Dzagnidze noted Appellant

had nightmares about combat and deployment.

     In late 2016, Appellant requested a transfer to the VA clinic in


     5 Dr. Dzagnidze did not testify at trial. As explained in Division 2 (c),
counsel’s failure to properly subpoena Dr. Dzagnidze is the basis for one of
Appellant’s ineffective assistance of counsel claims.
                                      9
Lawrenceville, and the internal transfer notes requested a 60-

minute appointment with a therapist, with a note that Appellant

“needs [a] treatment plan.” A month later, a mental health progress

note listed: (1) Appellant’s relevant medical conditions as depressive

disorder and chronic PTSD; (2) Appellant’s “treatment plan

problems/needs” as symptoms of PTSD and depression, including

his self-report of stress, isolation, withdrawal, nightmares,

irritability, agitation, intrusive thoughts, hypervigilance, and

anxiety; and (3) Appellant’s goal: “I want my symptoms to decrease.”

Approximately a month before the shooting, Appellant spoke with

Dr. Robert Gerardi at the VA about the issues he was having with

Wilson and noted that some of the tension may have been his own

fault. Appellant also reported ongoing nightmares about combat and

someone trying to shoot him, and asked Dr. Dzagnidze for a renewal

prescription of one of his medications.

     After the reading of his medical records, Appellant took the

stand in his own defense. Regarding his military service, Appellant

testified he was hit by an improvised explosive device while in Iraq

                                 10
and diagnosed with a mild traumatic brain injury (“TBI”). He

further stated that he was diagnosed with PTSD around the time of

his discharge and sought treatment once he was back in Georgia.

Appellant also outlined his PTSD symptoms, including nightmares,

anxiety, and sudden anger, as well as the treatment he received,

including medication and counseling. His testimony regarding the

shooting differed slightly from his custodial statement made to law

enforcement officers after the shooting. Most notably, Appellant

testified that, prior to retrieving his gun, Wilson physically

threatened to “whip [Appellant’s] a**,” taunted him, and started

stretching “like he was fixing to come running at [Appellant].” After

retrieving his gun, Appellant went outside, Wilson started coming

at Appellant across the yard with his “chest bowed out,” and Scooter

was jumping and barking at Appellant. Appellant then fired

multiple shots at Wilson. Appellant testified that he was terrified of

Wilson because Wilson was physically bigger than Appellant and

Appellant was suffering from a broken collarbone at the time.

     In rebuttal, the State called Dr. Jeremy Gay, one of the

                                 11
psychologists who evaluated Appellant prior to trial. During direct

examination, the prosecutor questioned Dr. Gay generally about

PTSD and then inquired whether Appellant appeared to be

symptomatic on the night of the shooting, to which Dr. Gay

responded in the negative. The prosecutor then walked Dr. Gay

through the events of the night and inquired whether Appellant’s

actions were consistent with someone suffering from PTSD. Dr. Gay

responded    that   they   were   not.   During    cross-examination,

Appellant’s counsel elicited the following testimony from Dr. Gay:

(1) that he only met with Appellant once for two hours; (2) that

Appellant had been diagnosed with a TBI; (3) that TBI symptoms

can include mood changes, personality changes, and concentration

issues, and that these symptoms can be short-term or permanent;

(4) that chronic PTSD is PTSD that persists six months to a year

after the traumatic event and therefore becomes a chronic condition;

(5) that Appellant “probably met [the] criteria for a diagnosis of

PTSD and major depressive disorder”; (6) that symptoms of PTSD

can include anxiety, irritability, agitation, intrusive thoughts, anger

                                  12
in the form of hyperarousal, hypervigilance, difficulty getting along

with people, and distrust of people, like neighbors, and that PTSD

can cause someone to be wary and continually check their

surroundings; (7) that he had worked with combat veterans

previously, and that presentation of symptoms related to

experienced trauma is unique to each individual; and (8) that

persons suffering from PTSD may present differing symptoms.

     2. On appeal, Appellant raises four enumerations of error

alleging constitutionally ineffective assistance of counsel. To prevail

on these claims, Appellant must demonstrate that his trial counsel’s

performance was professionally deficient and that he was prejudiced

by this deficient performance. See Sullivan v. State, 308 Ga. 508,

510 (2) (842 SE2d 5) (2020) (citing Strickland v. Washington, 466 U.

S. 668, 687 (III) (104 SCt 2052, 80 LE2d 674) (1984)). To establish

deficient performance, Appellant must show that trial counsel

performed their duties in an objectively unreasonable way,

considering all the circumstances and in the light of prevailing

professional norms. See id. (citation omitted). Establishing deficient

                                  13
performance

     is no easy showing, as the law recognizes a strong
     presumption that counsel performed reasonably, and
     [Appellant] bears the burden of overcoming this
     presumption. To carry this burden, he must show that no
     reasonable lawyer would have done what his lawyer did,
     or would have failed to do what his lawyer did not. In
     particular, decisions regarding trial tactics and strategy
     may form the basis for an ineffectiveness claim only if
     they were so patently unreasonable that no competent
     attorney would have followed such a course.

Vann v. State, 311 Ga. 301, 303 (2) (857 SE2d 677) (2021) (citations

and punctuation omitted). To establish prejudice, Appellant must

prove that there is a reasonable probability that, but for his trial

counsel’s deficiency, the result of the trial would have been different.

See Sullivan, 308 Ga. at 510 (2). “A reasonable probability is a

probability sufficient to undermine confidence in the outcome.” Id.

(citation omitted). And, “‘[t]his burden is a heavy one.’” Keller v.

State, 308 Ga. 492, 496 (2) (842 SE2d 22) (2020) (quoting Young v.

State, 305 Ga. 92, 97 (5) (823 SE2d 774) (2019)). “If an appellant fails

to meet his or her burden of proving either prong of the Strickland

test, the reviewing court does not have to examine the other prong.”


                                  14
Sullivan, 308 Ga. at 510 (2) (citation omitted).

      (a) Appellant first contends that his trial counsel rendered

constitutionally ineffective assistance by relying on Appellant’s

PTSD diagnosis to argue defenses that are prohibited by law, i.e., to

negate intent for malice murder, to mitigate intent for voluntary

manslaughter, and to support self-defense.6 Appellant, citing

Benham v. State, 277 Ga. 516 (591 SE2d 824) (2004), argues that

trial counsel is constitutionally deficient when counsel argues a

theory that is not recognized as a lawful defense. In Benham, trial

counsel proffered a justification defense based on OCGA § 16-3-21

(use of force in defense of self or others), instead of defense of

habitation under OCGA § 16-3-23 (1). See Benham, 277 Ga. at 517.

There, we determined that trial counsel “failed to appreciate that

the defense of habitation may have justified the use of deadly force



      6 See Collins, 306 Ga. at 467 (2) (holding that evidence of a defendant’s
subjective mental condition or mental illness, like PTSD, is not relevant to a
claim of voluntary manslaughter); Virger, 305 Ga. at 302-303 (9) (c) (concluding
that this Court has consistently upheld the exclusion of evidence of a
defendant’s diminished mental condition, like PTSD, when offered to support
other defenses, like self-defense, or to negate the intent element of a crime)
(citing Thompson v. State, 295 Ga. 96, 99 (2), n.2 (757 SE2d 846) (2014)).
                                      15
in this case” and “[i]n failing to adequately research and understand

the defenses available to her client, defense counsel rendered

assistance that fell below the minimum standard set forth

in Strickland.” Benham, 277 Ga. at 517-518.

     However, contrary to Appellant’s argument, this is not a case

where trial counsel failed to adequately research and understand

the defenses available to their client. Here, trial counsel explicitly

acknowledged in the pre-trial stipulation that evidence of PTSD was

inadmissible to negate intent, but argued that evidence of PTSD was

admissible to explain Appellant’s conduct. The State agreed this was

a permissible purpose. At the motion for new trial hearing, Sliz, one

of Appellant’s trial attorneys, did acknowledge introducing “as much

[mental health evidence] as we could get in not calling it PTSD . . .

hoping to seek from the jury some – some – not nullification, but

reduction of punishment.” But we cannot say that trial counsel’s

strategy was objectively unreasonable given that trial counsel

sought and received jury instructions on voluntary manslaughter

and self-defense. Further, “it cannot be said that no competent

                                 16
attorney[s] in trial counsel’s position would not have employed the

same strategy in this case.” Finnissee v. State, 309 Ga. 557, 561 (2)

(847 SE2d 184) (2020). We conclude Appellant has failed to show

deficient performance under Strickland, and therefore, this

ineffective assistance claim fails.

     (b) Appellant next contends that his trial counsel rendered

constitutionally ineffective assistance by failing to file a pre-trial

notice under Uniform Superior Court Rule 31.5, which he says

prevented him from introducing evidence of mental illness. This

contention fails.

     Rule 31.5 requires written, pre-trial notice to the State where

an accused intends to “raise the issue that [he] was insane, mentally

ill, or intellectually disabled at the time of the act or acts charged

against the accused.” Appellant contends that a Rule 31.5 notice

should have been filed in this case to “facilitate the presentation of

needed evidence of Appellant’s mental illness at the time of the

shooting.”

     There is no dispute that Appellant actually presented evidence

                                  17
of his mental illness (i.e., PTSD) and treatment; a recounting of the

extensive evidence can be found in Division 1 above. In addition, at

the motion for new trial hearing, Greenwald, one of Appellant’s trial

attorneys, testified that he did not file a Rule 31.5 notice because

there was no evidence of insanity. In fact, three psychologists found

Appellant was not insane at the time of the shooting. Appellant’s

citation of McKelvin v. State, 305 Ga. 39, 41 (2) (a) (823 SE2d 729)

(2019), for the argument that a Rule 31.5 notice is required under

circumstances such as his is unavailing. In McKelvin, we specifically

held that the defense of involuntary intoxication is a subset of an

insanity defense and thus encompassed by Rule 31.5. 305 Ga. at 41

(2) (a). By contrast, Appellant cites no authority for the proposition

that PTSD is a subset of insanity.

     We therefore conclude that trial counsel’s decision to forgo a

Rule 31.5 notice was not objectively unreasonable. See Martinez v.

State, 284 Ga. 138, 142 (4) (663 SE2d 675) (2008) (“[T]he evidence

fails to demonstrate that trial counsel’s decision to forego an

insanity or delusional compulsion defense based upon PTSD was

                                 18
unreasonable.”). And, the fact that appellate counsel would have

pursued a different strategy does not render trial counsel’s strategy

unreasonable. See id. We conclude Appellant has failed to show

deficient performance under Strickland, and therefore, this

ineffective assistance claim fails.

     (c) Appellant next contends that his trial counsel rendered

constitutionally ineffective assistance by failing to properly

subpoena Dr. Dzagnidze.

     The record reflects that trial counsel properly subpoenaed Dr.

Dzagnidze under Georgia law, but failed to properly subpoena Dr.

Dzagnidze, a VA employee, in compliance with federal Touhy

regulations 7 contained in 38 CFR § 14.800 et seq. These regulations

govern

     [t]he production or disclosure of . . . records of the [VA];
     and … [t]he testimony of present or former VA personnel
     relating to any official information acquired by any
     individual as part of that individual’s performance of
     official duties . . . in federal, state, or other legal
     proceedings covered by these regulations.


     7See United States ex rel Touhy v. Ragen, 340 U. S. 462 (71 SCt 416, 95
LE 417) (1951).
                                    19
38 CFR § 14.800. Assuming without deciding that trial counsel’s

failure to properly subpoena Dr. Dzagnidze under 38 CFR § 14.800

et seq. was deficient, we turn to whether Appellant has

demonstrated prejudice.

     Appellant contends that if properly subpoenaed, Dr. Dzagnidze

would have testified that Appellant had been advised to call 911 if

he experienced any homicidal ideations, which would then allow

counsel to argue that people suffering from PTSD may have

homicidal ideations. On the second day of trial, Greenwald stated he

was unsure of Dr. Dzagnidze’s availability to testify given the VA’s

general reluctance to allow her to testify under the Touhy

regulations. Specifically, Greenwald stated the VA would not allow

Dr. Dzagnidze to be qualified as an expert witness, would not allow

her to explain PTSD, would not allow her to offer any opinion, and

would only be able to testify verbatim as to what was contained

within Appellant’s VA medical records. The next morning,

Greenwald confirmed the VA would not permit Dr. Dzagnidze to

testify. However, trial counsel and the State had agreed that trial

                                20
counsel could read stipulated portions of the VA medical records to

the jury. On this issue, Greenwald stated at trial, “The records speak

for themselves since Dr. Dzagnidze would not be allowed to opine as

a federal employee what they mean.”

      At the motion for new trial hearing, appellate counsel

presented an affidavit from Dr. Dzagnidze. In the affidavit, Dr.

Dzagnidze averred that she was subpoenaed to Appellant’s trial but

was not authorized to provide expert testimony pursuant to the

Touhy regulations contained in 38 CFR §§ 14.806 and 14.808.8 She

further averred that she was involved in Appellant’s treatment from

September 2011 through June 2017 and relayed some of her

progress notes contained within Appellant’s VA medical records.

      Dr. Dzagnidze’s affidavit does not contain a reference to

homicidal ideations, and therefore, does not support the argument

that the failure to properly subpoena Dr. Dzagnidze prevented her


      838 CFR § 14.808 (a) provides, in part: “VA personnel shall not provide,
with or without compensation, opinion or expert testimony in any legal
proceedings concerning official VA information, subjects or activities, except on
behalf of the United States or a party represented by the United States
Department of Justice.”
                                       21
from explaining the connection between Appellant’s psychological

conditions and any homicidal ideations. Notably, Appellant’s VA

medical records indicate that he consistently denied homicidal

ideations.9 Further, Appellant has not demonstrated that Dr.

Dzagnidze would have been able to even offer such an opinion given

the relevant Touhy regulations. Thus, Appellant has not shown

there is a reasonable probability that the result of the trial would

have been different. See Arnold v. State, 292 Ga. 268, 272 (2) (b) (737

SE2d 98) (2013) (no prejudice where the defendant did not show

what the result of any additional mental health examination would

have been, and thus failed to establish prejudice by showing that the

result of his trial would have been different if such a psychological

examination was pursued). We therefore conclude that Appellant

has failed to show prejudice under Strickland, and this ineffective

assistance claim fails.

      (d) Appellant next contends that his trial counsel rendered


      9 Greenwald testified at the motion for new trial hearing that he decided
not to read these denials to the jury because he concluded the jury should not
hear the phrase “homicidal ideations” during a murder trial.
                                      22
constitutionally ineffective assistance by failing to object to and

rebut the testimony of Dr. Gay. Under this enumeration of error,

Appellant contends that trial counsel performed deficiently by: (1)

failing to object to Dr. Gay’s testimony concerning Appellant’s

mental state at the time of the shooting; (2) failing to rebut Dr. Gay’s

testimony by calling another psychologist; and (3) failing to object

when Dr. Gay testified as to the ultimate issue of intent.

      Regarding the failure to object to and rebut Dr. Gay’s

testimony, some background is necessary. At trial, the defense had

Dr. Todd Antin10 under subpoena. Greenwald testified at the motion

for new trial that he decided not to call Dr. Antin during the

defense’s presentation of evidence because Greenwald believed Dr.

Antin’s testimony would be harmful to Appellant. Appellant had told

Dr. Antin that he shot Wilson “dead in the heart,” that he felt “blind

rage,” and that “if he had attempted to shoot [Wilson] anywhere else

[Wilson] would have continued to harass him.” Greenwald testified


      10 Dr. Antin was one of the three psychologists who evaluated Appellant
prior to trial and determined he was not insane at the time of the shooting, and
presently that he was mentally competent to stand trial
                                      23
at the motion for new trial hearing that these statements of

Appellant sounded like premeditation as opposed to reacting to a

combat-type situation, and therefore, the disadvantages of calling

Dr. Antin outweighed any potential benefits. However, without Dr.

Antin, Appellant had no expert witness to explain PTSD and how it

affected Appellant’s conduct. Greenwald therefore did not object to

Dr. Gay, as a matter of trial strategy, because he was able to cross-

examine him on the characteristics and symptoms of PTSD.

Greenwald testified this calculation – i.e., the risk of calling Dr.

Antin outweighing any potential benefit – did not change after Dr.

Gay testified because trial counsel was able to elicit helpful

testimony from Dr. Gay about PTSD, TBI, and major depressive

disorder. Further, trial counsel had already introduced evidence of

Appellant’s PTSD diagnosis and treatment through the introduction

of his VA medical records.

     We conclude that, under the circumstances, trial counsel’s

strategy to use Dr. Gay to explain PTSD and how it affected

Appellant’s conduct was reasonable. See Brown v. State, 292 Ga.

                                 24
454, 457 (738 SE2d 591) (2013) (counsel’s strategic decision not to

continue searching for a defense expert, but instead to challenge the

State’s experts on cross-examination, while also presenting a robust

defense to other aspects of the State’s case, was not unreasonable

and did not constitute deficient performance). And, “[r]easonable

decisions as to whether to raise a specific objection are ordinarily

matters of trial strategy and provide no ground for reversal.” Eller

v. State, 303 Ga. 373, 383-384 (IV) (D) (811 SE2d 299) (2018)

(citation omitted), overruled in part on other grounds, Lester v.

State, 310 Ga. 81, 93 (3) (b) (849 SE2d 425) (2020). We conclude that

Appellant has failed to show deficient performance under Strickland

by failing to object to Dr. Gay, and therefore, this ineffective

assistance claim fails.

     As to Appellant’s claim regarding the failure to rebut Dr. Gay’s

testimony by calling another psychologist,

     the decision whether to present an expert witness, like
     other decisions about which defense witnesses to call, is a
     matter of trial strategy that, if reasonable, will not
     sustain a claim of ineffective assistance. Indeed, for a
     defendant to establish that a strategic decision

                                 25
     constitutes deficient performance, a defendant must show
     that no competent attorney, under similar circumstances,
     would have made it. Moreover, a fair assessment of
     attorney performance requires that every effort be made
     to eliminate the distorting effects of hindsight, to
     reconstruct the circumstances of counsel’s challenged
     conduct, and to evaluate the conduct from counsel’s
     perspective at the time.

Sullivan, 308 Ga. at 512-513 (citations and punctuation omitted).

     At the motion for new trial hearing, Greenwald did not explain

the potential benefits of calling Dr. Antin, beyond saying that “each

one of [the three psychologists] had some things to say good about

the situation that we thought we could use.” We conclude that trial

counsel’s decision not to call Dr. Antin in rebuttal to Dr. Gay because

the disadvantages of Dr. Antin’s testimony outweighed any

potential benefits was not unreasonable. We therefore conclude that

Appellant failed to show deficient performance under Strickland,

and this ineffective assistance claim also fails.

     Finally, Appellant argues trial counsel was ineffective when he

failed to object when Dr. Gay testified as to the ultimate issue of

intent in violation of OCGA § 24-7-704 (b), which states:


                                  26
     No expert witness testifying with respect to the mental
     state or condition of an accused in a criminal proceeding
     shall state an opinion or inference as to whether the
     accused did or did not have the mental state or condition
     constituting an element of the crime charged or of a
     defense thereto. Such ultimate issues are matters for the
     trier of fact alone.

     At trial, the following colloquy occurred between the prosecutor

and Dr. Gay:

           PROSECUTOR: He told law enforcement that he did
           what he told the victim he was going to do when he
           said: I done what I told him. Would that be
           consistent    or   inconsistent   with     someone
           experiencing PTSD symptoms?

           DR. GAY: I would say that would be inconsistent.
           And that kind of goes back to premeditation and
           intent.

     Assuming without deciding that Dr. Gay testified on the

ultimate issue of intent in violation of OCGA § 24-7-704 (b) and that

trial counsel was constitutionally deficient for failing to object to this

portion of Dr. Gay’s testimony, Appellant has failed to carry his

burden to show prejudice. Given the overwhelming evidence of

Appellant’s guilt, he has not shown a reasonable probability that the

result of the trial would have been different if Dr. Gay had not made

                                   27
the “goes back to premeditation and intent” comment. See Bridges

v. State, 286 Ga. 535, 540 (5) (690 SE2d 136) (2010) (trial counsel’s

failure to object to ultimate issue testimony not prejudicial given the

overwhelming evidence against the appellant). We therefore

conclude that Appellant failed to show prejudice under Strickland,

and thus, this ineffective assistance claim fails.

     3. Finally, we consider whether the cumulative effect of trial

counsel’s errors entitles Appellant to a new trial. See Schofield v.

Holsey, 281 Ga. 809, 811 n.1 (II) (642 SE2d 56) (2007) (“[I]t is the

prejudice arising from counsel’s errors that is constitutionally

relevant, not that each individual error by counsel should be

considered in a vacuum.”) (citation and punctuation omitted),

overruled on other grounds, State v. Lane, 308 Ga. 10, 23 (1) (838

SE2d 808) (2020). Here, the cumulative prejudice from any assumed

deficiencies discussed in Divisions 2 (b) and (d) – the failure to

properly subpoena Dr. Dzagnidze, and the failure to object to a

portion of Dr. Gay’s testimony – is insufficient to show a reasonable

probability that the results of the proceeding would have been

                                  28
different in the absence of the alleged deficiencies.

     Judgment affirmed. All the Justices concur.




                                  29